10/27/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0355



                            No. DA 21-0355

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

COREY JACK ELTON,

          Defendant and Appellant.
__________________________________________________________________

                                ORDER

     Upon consideration of Counsel’s motion to dismiss the above-

entitled cause due to Appellant’s death, and good cause appearing,

     IT IS HEREBY ORDERED that the above matter is hereby

DISMISSED with prejudice.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  October 27 2021